Citation Nr: 1448064	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been recieved to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a chronic shoulder disability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in May 2012.  A transcript of that hearing has been associated with the claims file.  The Board remanded the claims for further development in December 2013. 

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and entitlement to service connection for a chronic shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed bilateral hearing loss did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for bilateral hearing loss, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2009 that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran was also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal and was provided notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The transcript of the May 2012 video conference hearing reflects that the undersigned Veterans Law Judge identified the issues on appeal and elicited testimony from the Veteran regarding the relevant elements of his claims, including his service, any in service treatment or noise exposure as well as treatment since his active service.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Veteran was not prejudiced by the hearing that was provided.  

The May 2010 and June 2014 VA audiology examinations and opinions are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical condition, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for bilateral hearing loss.  While there is a current diagnosis of bilateral hearing loss, the probative evidence of record does not demonstrate that this disability originated in service or for many years thereafter, or that it was related to any incident of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

The medical evidence of record, including VA medical records, a May 2010 VA examination and a June 2014 VA examination, reflects the Veteran has been diagnosed with a current bilateral hearing loss disability.  

The Veteran's DD form 214 reflects his military occupational specialty (MOS) was listed as Basic Artillery, which supports his statements and testimony of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

STRs reflect that no hearing loss in either ear was demonstrated during the Veteran's active service.  The entrance examination was absent of any findings related to abnormalities of the ears or drums upon clinical evaluation and a whisper voice test demonstrated findings of 15/15 in both ears.  The separation examination was absent of any findings related to abnormalities of the ears or drums upon clinical evaluation and a whisper voice test demonstrated findings of 15/15 in both ears.  Audiometric testing was also performed in the separation examination, demonstrating puretone thresholds of 0, 0, 5, and 0 decibels at 500, 1000, 2000 and 4000 Hertz in the right ear and puretone thresholds of 0, 0, 0 and 0 at corresponding frequencies in the left ear.  The Veteran did not report any hearing problems or a history of hearing problems in the January 1964 Report of Medical History.  

The Board finds there is no nexus between the currently diagnosed hearing loss and the Veteran's active service.  The May 2010 VA audiology examination reflects that the examiner found, based on a review of the claims file, the Veteran's history, and a physical examination, that it was less likely than not that his current bilateral sensorineural hearing loss was related to in-service noise exposure and more likely than not related to another cause.  She explained that his hearing loss was found to be within normal limits in both ears at the time of separation from service and the thresholds documented at that time were between 0 and 5 decibels at the frequencies tested in both ears.  The examiner noted that a significant shift in thresholds, characterized as more than 10 decibels, was not likely to have occurred while in the military, even though the entrance examination included a whisper voice test.  She found that typical audiometric testing does not test better than -10 decibels, and therefore, even if the thresholds were better than 0 decibels at entrance, only a slight shift would have been possible in either ear.  The Board also points out that, while the Veteran reported a history of military noise exposure, he also reported a history of post-service occupational noise exposure with and without the use of hearing protection, as well as post service recreational noise exposure with hearing protection.  

Similarly, the June 2014 VA examination revealed that the examiner, based on a review of the claims file, the Veteran's history and a physical examination, found that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz in either ear.  She also found that the Veteran's hearing loss in the right and left ear was not at least as likely as not caused by or the result of an event in his military service.  She explained that the January 1964 audiometric examination completed at separation showed hearing was well within normal limits in both ears, with thresholds of 0 or 5 decibels.  The examiner also noted that a whispered voice test performed at entrance indicated hearing was at 15/15.  She found that, although a complete examination was not conducted during the Veteran's entrance into active service, his thresholds could not have changed significantly, as the audiometer only measured down to -10 decibels, which would not show a significant change if the thresholds at separation were primarily at 0 decibels, with the exception of a 5 decibel threshold at 2000 Hertz in the right ear and a 5 decibel threshold at 8000 Hertz in the left ear.  

The Board acknowledges the Veteran's contentions that he was exposed to acoustic trauma in service and his hearing loss began during his active service, which he is competent to report.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As noted above, the Veteran's MOS supports his statements and testimony of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a).  

His reports of having hearing loss since his exposure to excessive noise in service are not credible, however, as these statements are inconsistent with the medical evidence of record.  The January 1964 separation examination reflects no findings of hearing problems or hearing loss based on audiometric testing and a clinical evaluation of the ears.  In addition, he did not report any hearing problems or a history thereof in the January 1964 report of Medical History and reported his health was "good" at that time.  The post service medical evidence demonstrates that the Veteran was not treated for hearing loss until August 2009, when the VA medical records demonstrate he complained of hearing loss which began during his active service and was provided an audiology evaluation, approximately 45 years after his active service.  In fact, in a June 2008 VA outpatient treatment report, the Veteran specifically denied having any hearing loss.  Therefore, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  However, as noted above, his statements concerning continuing hearing loss symptoms since service are not credible and ultimately not probative.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In the December 2013 remand, the Board instructed the Appeals Management Center (AMC) to provide sufficient notice as to how to substantiate his petition to reopen a claim of service connection for a low back disability pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically the Board instructed that the Veteran must be informed that his claim was previously denied on the basis of incurrence and aggravation.  In a January 2014 letter, the Veteran was informed that his claim was previously denied in July 1978 because the submitted evidence was not considered new and material evidence and therefore, the evidence he submits must be new and relate to this fact.  The notice did not discuss that the Veteran was previously denied in the July 1978 rating decision because the conditions found in service, spina bifida occulta, and sacralization of L5 were congenital conditions and thus were not considered service incurred and there was no evidence that these conditions were aggravated by the Veteran's service.  Therefore, upon remand, the AOJ must provide the Veteran with adequate notice as to how to substantiate the petition to reopen a claim of service connection for a low back disability pursuant to Kent, 20 Vet. App. 1, and explain the actual reasons for the prior denial of service connection in the July 1978 rating decision as noted here.  

A supplemental statement of the case (SSOC) was issued to the Veteran in August 2014.  It appears however, that the SSOC listed only the issues of service connection for hearing loss and a chronic shoulder disability.  In the discussion of issues the SSOC also appears to have only discussed the Veteran's back disability under the heading of service connection for a chronic shoulder disability.  Therefore, the claims for service connection for a chronic shoulder disability and whether new and material evidence has been received to reopen a claim of entitlement for a low back disability must be remanded for the issuance of an adequate SSOC that addresses both issues.  

The AMC's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice which describes the requirements for establishing service connection for a low back disability, and what would constitute new and material evidence to reopen his claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

This notice MUST inform the Veteran of:

(a).  Why he was previously denied in the July 1978 rating decision.  Specifically, inform him he was denied because the conditions found in service, spina bifida occulta and sacralization of L5 were congenital conditions and thus were not considered service incurred and there was no evidence that these conditions were aggravated by the Veteran's service.  

(b).  How to establish his claim on the basis of direct service connection and aggravation of a preexisting disability.

2.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.  

Please review the SSOC to ensure it addresses both issues remaining on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


